108 F.3d 1394
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mary Ann KOMISKEY, Petitioner,v.DEPARTMENT OF THE ARMY, Respondent.
No. 96-3300.
United States Court of Appeals, Federal Circuit.
March 10, 1997.

Before MAYER, MICHEL, and PLAGER, Circuit Judges.
PER CURIAM.


1
Mary Ann Komiskey appeals from the June 3, 1996 order of the Merit Systems Protection Board, Docket No. CH0432940379-X-1, denying her petition for enforcement of a settlement agreement.  We affirm.


2
The Department of the Army and Komiskey signed a settlement agreement dismissing any claims against the agency in exchange for, inter alia, the agency's agreement to make "all efforts necessary to process [her termination] action in such a way that [she] will end up with a clean record."   Both parties acknowledged that the Office of Personnel Management was unlikely to grant Komiskey an exception from the rules governing discontinued service retirements.


3
Komiskey's desire for an unblemished record, no matter how often repeated, does not amount to a mutual understanding that the settlement agreement would be invalid if OPM processed her personnel action with a "retirement in lieu of a performance removal."   Similarly, the fact that the agency agreed to attempt to clean her record, with knowledge that it was not likely to achieve this result, does not constitute bad faith or mutual mistake.  There has been no breach of the clear and unambiguous language of the settlement agreement.


4
Had Komiskey wished to prepare a contingency plan, she could have done so explicitly in the settlement agreement.  Because she did not, she is not now entitled to avoid the terms of her agreement.